The defendants were convicted before a city magistrate, holding a Court of Special Sessions of the City of Hew York, Borough of Brooklyn, of the crime of violating section 986 of the Penal Law, in having unlawfully engaged in book-making. The only evidence to indicate the guilt of the defendants was that when arrested they were seated at a table in a vacant store, and in front of each was a blank pad, on top of which were three loose sheets of paper hearing names of horses, amounts wagered, and initials of players. They were not the owners or lessees of the premises; they were not seen taking any money or bets; nor were they seen doing any writing or holding *788any conversation with those present. There is no evidence as to any telephone on the premises, and the writing on the scratch sheet and the slips is not identified as being the handwriting of the defendants. In our opinion the record is insufficient to establish the guilt of the defendants beyond a reasonable doubt. The judgments of conviction are reversed on the law and facts, the complaints dismissed and the fines remitted. (People v. Richardson, 287 N. Y. 563; People v. Marra, 289 N. Y. 703; People v. Scibelli, 267 App. Div. 883; People v. Leichus, 265 App. Div. 932.) Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.